SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

306
KA 10-00011
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JESSE N.F., DEFENDANT-APPELLANT.


SCOTT P. FALVEY, CANANDAIGUA, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (HEATHER A. PARKER
OF COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Ontario County Court
(Frederick G. Reed, A.J.), rendered December 2, 2009. Defendant was
adjudicated a youthful offender upon his plea of guilty to burglary in
the second degree.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court